a writ of habeas corpus filed in the district court in the first instance.

                NRS 34.724(2)(c); NRS 34.738(1). Accordingly, we

                              ORDER the petition DENIED.




                                        Hardesty


                                               j.
                Parraguirre


                cc: Hon. Doug Smith, District Judge
                     Robert John Osborne
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                                                       NEWIMEMISE